Exhibit 10.2

 

LOGO [g321292page007.jpg]



--------------------------------------------------------------------------------

IMPORTANT NOTICE

This document is intended to help you understand the main features of the 2017
Long-Term Incentive Program (the Program) under the Prudential Financial, Inc.
2016 Omnibus Incentive Plan (the Plan). Unless otherwise indicated, you should
refer to this document only for grants made in 2017, because terms may change
from year to year.

This document is not a substitute for the official Plan documents, which govern
the operation of the Plan. All terms and conditions of the Program and the Plan,
including your eligibility and any benefits, will be determined pursuant to, and
are governed by, the provisions of the Plan documents. If there is any
discrepancy between the information in this document or in any other materials
relating to the Plan and the Plan documents, or if there is a conflict between
information discussed by anyone acting on behalf of Prudential and the Plan
documents, the Plan documents, as interpreted by the Compensation Committee as
the Plan administrator in its sole discretion, will always govern.

Prudential may, in its sole discretion, modify, amend, suspend, or terminate the
Program, the Plan, or any and all of the policies, programs and plans described
in this document in whole or in part, at any time, without notice to or the
consent of any Participant to the extent permissible under Applicable Laws.

Nothing contained in this document, or in any other materials related to the
Program or the Plan, is intended to constitute or create a contract of
employment nor shall it constitute or create the right to remain associated with
or in the employ of Prudential for any particular period of time. For U.S.
Participants only, employment with Prudential is employment-at-will; this means
that either you or Prudential may terminate the employment relationship or
association at any time, with or without cause or notice, subject to the Notice
Period requirement in Section 6(e) of Part A of this document.



--------------------------------------------------------------------------------

2017 Long-Term Incentive Program

Terms and Conditions

Contents

 

PART A: GENERAL TERMS AND CONDITIONS      1    1.  

Purpose

     1    2.  

Eligibility and grants

     1    3.  

Acceptance of an Award

     1    4.  

Taxes

     1    5.  

Value of Awards

     2    6.   Covenant not to solicit; Notice Period requirement; other terms
and restrictions      2    7.  

Compliance with Applicable Laws

     5    8.  

Investment representation

     5    9.  

Governing law

     6    10.  

Electronic delivery and acceptance

     6    11.  

No rights as a shareholder

     6    12.  

Applicable Laws and Section 409A

     6    13.  

Other terms

     6   

PART B: TERMS AND CONDITIONS APPLICABLE TO RESTRICTED STOCK UNITS UNDER THE
LONG-TERM INCENTIVE PROGRAM

     7    1.  

Restricted Period

     7    2.  

Settlement of Restricted Stock Units

     7    3.   Vesting or forfeiture of Restricted Stock Units following
termination of Employment in specific circumstances      7    4.  

Section 409A

     7    5.  

Dividend Equivalents

     7   

PART C: TERMS AND CONDITIONS APPLICABLE TO OPTIONS UNDER THE LONG-TERM INCENTIVE
PROGRAM

     9    1.  

Vesting and exercise

     9    2.  

Exercise of Options

     9    3.  

Option term

     9    4.   Exercise or forfeiture of Options following termination of
Employment in specific circumstances      9   

LOGO [g321292dsp009.jpg]

 



--------------------------------------------------------------------------------

PART D: TERMS AND CONDITIONS APPLICABLE TO PERFORMANCE SHARES AND PERFORMANCE
UNITS UNDER THE LONG-TERM PERFORMANCE PROGRAM, A SUB-PROGRAM OF THE LONG-TERM
INCENTIVE PROGRAM

     11    1.  

Performance Cycle

     11    2.  

Settlement of Performance Shares and Performance Units

     11    3.  

Performance Goals

     11    4.   Vesting or forfeiture of Performance Shares and Performance
Units following termination of Employment in specific circumstances      12   
5.  

Section 409A

     12    6.  

Dividend Equivalents

     13   

PART E: TERMS AND CONDITIONS APPLICABLE TO BOOK VALUE UNITS UNDER THE BOOK VALUE
PERFORMANCE PROGRAM, A SUB-PROGRAM OF THE LONG-TERM INCENTIVE PROGRAM

     14    1.  

Book Value Units

     14    2.  

Vesting Period

     14    3.  

Settlement of Book Value Units

     14    4.   Vesting or forfeiture of Book Value Units following termination
of Employment in specific circumstances      14    5.  

Forfeiture

     14    6.  

Section 409A

     14    7.  

No Dividend Equivalents

     14   

Schedules

 

1.  

Definitions

     16    2.  

Country specific variations

     19    3.  

Notice Periods

     22    4.  

Form for declining an Award

     23   

LOGO [g321292dsp009.jpg]

 



--------------------------------------------------------------------------------

Prudential Financial, Inc. 2017 Long-Term Incentive Program

This document contains the principal terms and conditions applicable to Awards
granted in 2017 to employees under the Prudential Financial, Inc. 2016 Omnibus
Incentive Plan (the Plan). Specific provisions applicable to any employees
selected to participate in any particular country are set out in Schedule 2.

PART A: GENERAL TERMS AND CONDITIONS

 

1. Purpose

Prudential’s 2017 Long-Term Incentive Program (the Program) is made available to
employees subject to the terms of the Plan and is designed to strengthen the
links between leadership, motivation and consistent performance. Employees
selected to participate in the Program may be granted Awards of Restricted Stock
Units, Options, Performance Shares, Performance Units, or Book Value Units or a
combination thereof, and will be advised of the Awards made to them in their own
personalized compensation statement or a communication from their manager.

The grant of Awards under the Program is subject to the terms and conditions
contained in the Plan document. This document describes the principal terms and
conditions of Awards granted to employees under the Plan (the Terms). Schedule 1
contains the definitions used in these Terms. If there is any discrepancy
between these Terms and the Plan document, or if there is a discrepancy between
any information given by anyone acting on behalf of any member of the Company
Group and the Plan document, the Plan document, as interpreted by the
Compensation Committee, in its sole discretion will always govern.

 

2. Eligibility and grants

Grants of Awards under the Plan are at the sole discretion of Prudential.

A grant of an Award under the Plan on one occasion does not give an employee the
right to any further grant at any time in the future.

3. Acceptance of an Award

An employee granted an Award may accept the Award in any manner specified by the
Compensation Committee (or the Company Group) and may be deemed to have accepted
an Award if the employee has not declined the grant of that Award (in whole or
in part) within any period of time specified by the Compensation Committee (or
the Company Group) and notified to the employee.

By accepting an Award, a Participant will be responsible for complying with any
Applicable Laws relating to:

 

(i) the transfer of funds on the exercise of an Option (if the Cash Exercise
method is used);

 

(ii) the acquisition, holding and sale of shares of Common Stock acquired under
the Plan; and

 

(iii) the opening and maintaining of a U.S. brokerage account.

The Applicable Laws may change and Participants should seek their own
professional legal, financial and taxation advice in relation to their
participation in the Plan.

 

4. Taxes

Prudential or any member of the Company Group, as appropriate, has the right to
deduct, report and account for any taxes or other obligations required to be
withheld by law in connection with an Award. Prudential (or, as appropriate, any
other member of the Company Group) may require a Participant to pay to
Prudential (or, if appropriate, any other member of the Company Group) the
amount necessary to satisfy any such taxes or other obligations and may defer
delivery of shares of Common Stock under the Plan to a Participant until such
withholding is satisfied. On the exercise or the Vesting of an Award (as
applicable), Prudential, or, if appropriate, any other member of the Company
Group, will have the right to withhold, either through payroll, through the
withholding of sufficient shares of Common Stock or otherwise, in order to
satisfy any applicable withholding requirements on the exercise or the Vesting
of an Award (as applicable). Participants are responsible for ensuring that
their own tax affairs in connection with the Plan are in order.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   1



--------------------------------------------------------------------------------

5. Value of Awards

Prudential makes no representation as to the future value of any Award under the
Plan or whether any profit will be realized with respect to any Award. Past
performance is not a reliable guide to future performance. Investments may fall
as well as rise in value. By accepting the grant of an Award, a Participant
agrees that Prudential and the other members of the Company Group are not
responsible for foreign exchange fluctuations between the Participant’s local
currency and the U.S. dollar and are not liable for any decrease in the value of
shares of Common Stock. Changes in exchange rates may have an adverse effect on
the value, price or income of the securities.

 

6. Covenant not to solicit; Notice Period requirement; other terms and
restrictions

 

(a) Restrictions during Employment: By accepting the grant of an Award, a
Participant agrees that during Employment, the Participant will not, other than
on behalf of the Company Group or as may otherwise be required in connection
with the performance of the Participant’s duties on behalf of the Company Group,
solicit or induce, either directly or indirectly, or take any action to assist
any entity, either directly or indirectly, in soliciting or inducing any
employee of the Company Group (other than the Participant’s administrative
assistant) to leave Employment (Induce Departures).

 

(b) Post-Employment restrictive covenants, acknowledgements and representations:
By accepting the grant of an Award, a Participant agrees that following the
termination of the Participant’s Employment:

 

  (i) Until the original latest Vesting date of the Award or, if ending later,
for a period of one year after the termination of the Participant’s Employment
for any reason, the Participant will not Induce Departures or hire or employ, or
assist in the hire or employment, either directly or indirectly, of any employee
of the Company Group (other than the Participant’s administrative assistant) or
any former employee of the Company Group within 60 days of that former
employee’s cessation of Employment with the Company Group;

 

  (ii) If the Participant voluntarily resigns in circumstances qualifying for
Approved Retirement, the Participant will not

  compete with the Company Group in any business in which the Company Group is
engaged on the last date of the Participant’s Employment that operates in any
geographic area in which the Company Group operates as of the Participant’s last
date of Employment, for a period of one year following the Participant’s
termination of Employment or until the original latest Vesting date of the
Award, whichever is the shorter period; and

 

  (iii) The Participant could earn a living while fully complying with all of
the provisions, restrictions and covenants contained in these Terms. The
Participant acknowledges that Prudential provides a wide range of insurance,
investment management and other financial products and services to customers
throughout the world and that the restrictions contained in these Terms are
reasonable and necessary to protect Prudential’s legitimate interests in its
confidential information, trade secrets, customer relationships, and investment
in the training and development of its employees.

 

(c)

Restrictions separable and divisible: By accepting the grant of an Award, a
Participant acknowledges and accepts the restrictions, covenants and
requirements imposed by Sections 6(a), (b), (e) and (f) of this Part A and that
each restriction, covenant or requirement will be construed as separate and
divisible from every other restriction, covenant or requirement. If any
provision contained in the Plan or these Terms is for any reason held invalid,
illegal or unenforceable in any respect, that invalidity, illegality or
unenforceability will not affect any other provision of the Plan or these Terms,
and the Plan or these Terms will be construed as if the invalid, illegal or
unenforceable provision had not been included in these Terms. It is the
intention of the parties that if any of the restrictions, requirements or
covenants contained in these Terms is held to cover a geographic area or to be
for a length of time which is not permitted by Applicable Laws, or in any way
construed to be too broad or to any extent invalid, that provision will not be
null, void and of no effect, but to the extent the provision would be valid

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   2



--------------------------------------------------------------------------------

  or enforceable under Applicable Laws, a court of competent jurisdiction will
construe and interpret or reform the Terms to provide for a restriction,
requirement or covenant having the maximum enforceable geographic area, time
period and other provisions (not greater than those contained in these Terms) as
will be valid and enforceable under Applicable Laws. Except as otherwise
provided in Section 6(e) below, Prudential may waive any restriction or any
breach in circumstances that it determines do not adversely affect its
interests, but only in writing signed by its Senior Vice President, Human
Resources (or the successor to his or her human resource responsibilities), or
his or her delegate. No waiver of a breach of a restriction, requirement or
covenant will be deemed a waiver of any other breach.

 

(d) Remedies: By accepting the grant of an Award, a Participant agrees that the
restrictions in Sections 6(a) and (b) of this Part A are fair, reasonable and
necessary, and are reasonably required for the protection of Prudential and any
other member of the Company Group. The Participant agrees and acknowledges that
the amount of damages that would derive from the breach of any restriction is
not readily ascertainable and that the restrictions are a significant portion of
the consideration that the Participant provides to Prudential in consideration
of the grant of an Award. Accordingly, if a Participant fails to execute and
submit or revokes a Release or breaches any of the restrictive covenants set out
in Sections 6(a) and (b) of this Part A , all of the Participant’s outstanding
Awards will be cancelled immediately on the date of that failure, as determined
in the sole discretion of the Compensation Committee or its delegate. If a
Participant breaches any of the restrictive covenants set out in Sections 6(a)
and (b) of this Part A, then, in addition to any equitable relief available to
Prudential as outlined below, the Participant will transfer to Prudential cash
or Common Stock (rounded to the nearest whole share), as applicable, equal in
value (using the current Market Value of Common Stock on the date the letter of
notification of the breach is dated) to the profit realized by the Participant
under the Plan occurring (I) in the case of any breach while the Participant is
an employee of the Company Group, within 12 months before the date of the

  breach or at any time after the date of the breach; or (II) in the case of a
breach after the termination of the Participant’s Employment, within six
(6) months before the date on which the Participant’s Employment terminated or
at any time after the date of such termination of Employment. The term “profit”
referred to in the preceding sentence will be equal to (I) in the case of any
Options, the sums (determined separately for each exercise of any portion of the
Options within the applicable period established pursuant to such sentence) of
(i) (A) the Market Value of a share of Common Stock on the date of exercise, in
the case of a Cash Exercise, or the price at which shares of Common Stock are
sold, in the case of a Same Day Sale, or a combination of such Market Value and
sales price, in the case of a Sell to Cover, minus (B) the Grant Price of the
Option, times (ii) the number of shares of Common Stock acquired on exercise of
the Options; (II) in the case of any Restricted Stock Unit or Performance Share
Award, the sums (determined separately for each grant payable within the
applicable period established pursuant to such sentence) of (i) the Market Value
of a share of Common Stock on the date of payment times (ii) the number of
shares of Common Stock acquired or acquirable; and (III) in the case of any
other Award payable in cash, the amount of cash paid in respect of such Award.
The Participant will pay any amount due (in the form of Common Stock or cash, as
applicable) to Prudential within five (5) business days of the date Prudential
notifies the Participant that a breach of the provisions of this Section 6 has
occurred. If payment is not made within that period, any subsequent payment will
be made with interest at a rate equal to the prime rate as reported in The Wall
Street Journal (Eastern Edition) on the date on which notice of the breach is
sent to the Participant by Prudential, plus two (2) percent. Interest payments
will be made in cash. A Participant also acknowledges that the damages to
Prudential for any breach of Sections 6(a) or (b) of this Part A would be
irreparable. Therefore, in addition to monetary damages and/or reasonable
attorney’s fees, Prudential will have the right to seek injunctive and/or other
equitable relief in any court of competent jurisdiction to enforce the
restriction. Further, a Participant consents to the issue of a temporary
restraining order to maintain the status quo pending the outcome of any
proceeding.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   3



--------------------------------------------------------------------------------

(e) Notice Period requirement: The Company Group operates in a highly
competitive industry, invests heavily in its relationships with its employees
and a broad range of clients and insists that its business and the insurance
products and financial services that it provides to its clients not be disrupted
in any manner when a Participant leaves its employ. A Participant acknowledges
and agrees that it is reasonable and necessary to protect the Company Group’s
interests and to provide a smooth transition if the Participant chooses to
terminate Employment. Accordingly, if a Participant is employed within the
Company Group in the grade levels or equivalent positions to such grade levels
(e.g., Investment Professionals) at any time, as determined by the Company Group
and specified in Schedule 3, by accepting the grant of an Award, the Participant
agrees to deliver advance written notice of the resignation of his or her
Employment to his or her manager no later than the time period specified in
Schedule 3 (the Notice Period). Such written notice shall be in a form
satisfactory to the applicable Company Group Managers.

If a Participant is party to a separate individual agreement or arrangement with
a member of the Company Group that provides for a notice period other than that
provided for under Schedule 3, the longest notice period will apply, unless the
Company Group Managers determine otherwise.

Each Participant will continue to be paid the Participant’s current base salary
throughout the Notice Period. A Participant may not be eligible for certain
benefits if the Participant is placed on paid leave during the Notice Period. If
the Participant provides notice of the Participant’s resignation and the Notice
Period applicable to the Participant includes the date on which Awards may be
granted, vested or settled, as applicable, or payments of annual cash bonuses or
other incentive compensation may be made, (I) the Participant may be eligible
for a grant of a new Award at Prudential’s sole discretion and (II) the
Participant will only receive payment of, or vest in, as applicable, any
previously granted Award, annual cash bonus or other incentive

compensation if the Participant remains employed by a member of the Company
Group on the scheduled payment or vesting date, as applicable, during the Notice
Period, unless the Terms expressly entitle the Participant to more favorable
treatment as may be determined by the Company Group Managers.

 

  (i) A Participant’s Responsibilities During the Notice Period: During the
Notice Period, the Participant will remain an employee of the applicable member
of the Company Group and will not commence employment with, or provide services
to or for, any employer other than a member of the Company Group, or become
self-employed. As an employee within the Company Group, during the Notice
Period, a Participant has a continuing duty of loyalty to the Company Group
throughout the Notice Period and will remain bound by the provisions of
Prudential’s Corporate Asset Protection Agreement, Confidentiality of Client
Information/Privacy Policies, and all other Company Group policies, including,
but not limited to, those setting forth restrictions, covenants and requirements
regarding confidential and proprietary information, non-solicitation of
employees and customers, and no-hire obligations, as well as any other
applicable agreements.

It is within the Company Group Managers’ sole discretion to determine whether a
Participant will perform the Participant’s duties or otherwise provide services
during the Notice Period. At any time during the Notice Period, the Company
Group Managers may remove a Participant from any assigned duties, assign other
duties to the Participant, require the Participant to refrain from performing
any job duties or from reporting to work, and may prohibit the Participant from
directly or indirectly contacting its customers, suppliers or employees until
the Participant’s Employment ends. Regardless of the extent to which the Company
Group Managers direct a Participant to perform the Participant’s duties or
report to work during the Notice Period, the Participant

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   4



--------------------------------------------------------------------------------

agrees to be available as reasonably necessary and continue to work
cooperatively and professionally with the Company Group to ensure an effective
transition of the Participant’s responsibilities. The Company Group Managers
may, in their sole discretion, waive all or any part of a Participant’s Notice
Period and set an earlier Employment separation date. If the Company Group
Managers waive a Participant’s Notice Period, in its entirety, or set an earlier
Employment separation date, (I) the Participant will not receive payment of base
salary beyond the separation date and (II) as described above, the Participant
will not receive payment of, or vest in, as applicable, any previously granted
Award, annual cash bonus or other incentive compensation if the earlier
separation date occurs prior to the scheduled payment or vesting date, as
applicable.

 

  (ii) Consequences of Breach/Remedies: The failure of a Participant to comply
with this Section 6(e) and give the requisite notice would constitute a breach
of this Section 6(e). As a result, by accepting the grant of an Award, a
Participant agrees that the Company Group shall have the right to cancel all
Awards outstanding as of the date of the breach and to enforce the terms and
conditions of this Section 6(e) by seeking an injunction from any court of
competent jurisdiction, in addition to pursuing any other remedies that it may
have in law or equity. Further, except as otherwise provided in these Terms or
any Schedules hereto, a Participant consents to the issuance of a temporary
restraining order to maintain the status quo pending the outcome of any
proceeding.

 

  (iii) Employment-at-Will: Nothing contained in this Section 6(e) is intended
to constitute or create a contract of Employment nor shall it constitute or
create the right to remain in the employ of the Company Group for any particular
period of time. At all times a Participant remains an employee-at-will, which
means that either the Participant or the

  Company Group may terminate the Employment relationship at any time, with or
without cause or notice, subject to the Notice Period requirement in this
Section 6(e).

 

(f) Clawback; Recoupment; Forfeiture: Notwithstanding any other provisions in
the Plan, Awards granted under the Plan, including those granted prior to the
date hereof, shall be subject to the terms of any clawback, recoupment or
forfeiture policy adopted by Prudential as in effect from time to time, as well
as any clawback, recoupment or forfeiture provisions required by law, government
regulation, or stock exchange listing requirement and applicable to the Company
Group.

 

7. Compliance with Applicable Laws

Awards granted under the Plan and Prudential’s obligation to deliver shares of
Common Stock or make payment of cash, as applicable, under these Terms will be
subject in all respects to (a) all Applicable Laws, and (b) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Compensation Committee determines to be
necessary or applicable. Shares of Common Stock or cash, as applicable, may not
be delivered or paid to a Participant if their receipt would be contrary to any
Applicable Laws or the rules of any applicable stock exchange.

 

8. Investment representation

If at the time of delivery of any shares of Common Stock under the Plan, the
Common Stock is not registered under the United States Securities Act of 1933,
as amended (the Securities Act), or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, a Participant will,
if requested by the Compensation Committee, execute, before the delivery of any
shares of Common Stock, an agreement (in the form the Compensation Committee
specifies) in which the Participant represents and warrants that the Participant
is acquiring the shares for the Participant’s own account, for investment only
and not with a view to the resale or distribution of the shares, and agrees that
any subsequent offer for sale or distribution of any kind of such shares will be
made only pursuant to either (a) a registration statement on an appropriate form
under the Securities Act, which registration statement has

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   5



--------------------------------------------------------------------------------

become effective and is current with regard to the shares being offered or sold;
or (b) a specific exemption from the registration requirements of the Securities
Act, but in claiming that exemption, the Participant will, before any offer for
sale of the shares, obtain a prior favorable written opinion, in form and
substance satisfactory to the Compensation Committee, from counsel for or
approved by the Compensation Committee, as to the applicability of the
exemption.

 

9. Governing law

A Participant acknowledges that Prudential is organized under the laws of the
State of New Jersey and maintains its headquarters in Newark, New Jersey. The
Participant further acknowledges that Prudential has an interest in ensuring the
uniform interpretation and application of these Terms to all Participants.
Accordingly, Prudential and the Participant agree that the Plan and these Terms
will be governed by the laws of the State of New Jersey, without giving effect
to its conflict of law provisions.

 

10.  Electronic delivery and acceptance

By accepting an Award under the Plan, a Participant agrees, to the fullest
extent permitted by Applicable Laws, in lieu of receiving documents in paper
format to accept electronic delivery of any documents that any member of the
Company Group may be required to deliver in connection with the Plan. Electronic
delivery of a document may be via e-mail or by reference to a location on a
member of the Company Group’s intranet site or a designated third-party vendor’s
internet site.

 

11.  No rights as a shareholder

A Participant does not have any rights as a shareholder in Prudential by virtue
of the grant of an Award under the Plan, but only with respect to shares of
Common Stock, if any, delivered to the Participant in accordance with the Plan
and these Terms.

 

12.  Applicable Laws and Section 409A

Notwithstanding any provision of the Plan to the contrary, no acceleration or
delay of the time or schedule of any delivery of shares of Common Stock or other
payment related to an Award will be permitted to the extent necessary to comply
with Section 409A. The Compensation Committee may amend, modify, adjust or
supplement any provision of the Plan without a Participant’s consent if the

Compensation Committee determines that the amendment, modification, adjustment
or supplementation is required or advisable for an Award or Prudential to comply
with, or not violate, any Applicable Laws, regulation or rule, including,
without limitation, Section 409A.

 

13.  Other terms

Participation in the Plan does not entitle an employee of the Company Group to
any benefit other than that granted under the Plan. Any benefits granted under
the Plan will not be deemed to be compensation under any pension plan or other
retirement plan, welfare plan or any compensation plan or program maintained by
any member of the Company Group, and will not be considered as part of
compensation for the purposes of calculating pension, profit-sharing, bonuses,
service awards, or in the event of severance, redundancy or resignation.

No Awards may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.

Prudential may modify, amend, suspend or terminate the Plan or any and all of
the policies, programs and terms of the Plan in whole or in part, at any time,
without notice to or the consent of Participants. Notwithstanding anything else
contained herein to the contrary, any action taken under the Plan or these Terms
by the Compensation Committee, Prudential, the Company Group or the Company
Group Managers shall be taken at the sole discretion of the Compensation
Committee, Prudential, the Company Group or the Company Group Managers, as
applicable.

If shares of Common Stock are, or are to be, delivered, or if cash is paid, or
is to be paid, in a manner not specifically authorized by the Plan (i.e., in
Error), Prudential will be entitled to correct the Error, including reversing
the transaction and recouping any shares of Common Stock, cash or gain that
might be delivered or paid as a result of the Error.

The English language version of any documents provided in connection with the
Plan will prevail in the case of any ambiguities or divergences as a result of
the translation of the document into any other language.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   6



--------------------------------------------------------------------------------

Participation in the Plan is not intended to constitute or create a contract of
Employment nor does it constitute or create the right to remain associated with
or in the employ of any member of the Company Group. Participation in the Plan
does not affect in any way a member of the Company Group’s right to terminate an
employee’s Employment at any time, with or without cause, and does not form part
of an employee’s Employment contract, if any.

As a term of participation in the Plan, each Participant will indemnify the
Company Group for any loss (including but not limited to any costs, damages,
expenses, claims, penalties or demands) suffered by any member of the Company
Group, and no member of the Company Group will be liable to such Participant (or
any beneficiaries thereto) for any such loss suffered by the Participant (or any
beneficiaries), as a result of any action taken by the Participant or any
failure by the Participant to take any action.

PART B: TERMS AND CONDITIONS APPLICABLE TO RESTRICTED STOCK UNITS UNDER THE
LONG-TERM INCENTIVE PROGRAM

 

1. Restricted Period

The restricted period (the Restricted Period) with respect to the Restricted
Stock Units will begin on the Grant Date and will end on the RSU Payment Date.

 

2. Settlement of Restricted Stock Units

Subject to the terms and conditions of the Plan, a Participant in active
Employment on the RSU Payment Date will receive as soon as administratively
practicable after the RSU Payment Date (but not later than the end of the
calendar year in which the RSU Payment Date occurs) the number of shares of
Common Stock equal to the number of Restricted Stock Units vested in accordance
with these Terms, less any taxes or other deductions required by Applicable
Laws.

 

3. Vesting or forfeiture of Restricted Stock Units following termination of
Employment in specific circumstances

A Participant’s outstanding Restricted Stock Units will automatically be
forfeited and cancelled on the

termination of the Participant’s Employment and no shares of Common Stock will
thereafter be issued with respect to the Restricted Stock Units, except in the
specific circumstances set out in the table on page 8.

 

4. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Section 409A with respect to any
individual who is a “specified employee” within the meaning of Section 409A, on
termination of the Participant’s Employment with any member of the Company
Group, delivery of shares of Common Stock may not be made before the date that
is six (6) months after the date of such termination of Employment (or, if
earlier, the date of the Participant’s death). In addition, to the extent
necessary to comply with the requirements of Section 409A, if an Award of
Restricted Stock Units is treated as deferred compensation subject to
Section 409A, no distribution will be made (although vesting will accelerate to
the extent otherwise provided above) in respect of such Award upon the
occurrence of a Change of Control unless such event qualifies as a change in the
ownership of a corporation, change in the effective control of a corporation or
a change in the ownership of a substantial portion of the assets of a
corporation within the meaning of Section 409A.

 

5. Dividend Equivalents

A Participant granted Restricted Stock Units will be eligible to receive
Dividend Equivalents on the Restricted Stock Units based on any regular cash
dividends declared on shares of Common Stock from the Grant Date until the RSU
Payment Date (or until the date of settlement or forfeiture, if sooner). Any
Dividend Equivalents will be paid in cash as soon as administratively
practicable (but not more than 74 days) after the related cash dividends are
paid to Common Stock holders, unless determined otherwise by the Compensation
Committee. Any Dividend Equivalents payable under the Plan will be treated as
separate payments from the underlying Restricted Stock Units for purposes of
Section 409A. There will be no reinvestment option or earned interest credits on
any Dividend Equivalents.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   7



--------------------------------------------------------------------------------

 

Restricted Stock Units

 

 

Type of Termination
of Employment

 

   Vesting Status(1)    

Voluntary Resignation

 

   All outstanding Restricted Stock Units are immediately forfeited.    
Approved Retirement   

If the Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
shares of Common Stock equal to the number of outstanding Restricted Stock Units
as soon as administratively practicable after the RSU Payment Date (but in all
events not later than the end of the calendar year in which the RSU Payment Date
occurs). If the Participant does not execute a Release, all Restricted Stock
Units will be forfeited on the last date of Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

 

    Termination for Cause   

All outstanding Restricted Stock Units are immediately forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to, any dividends or
Dividend Equivalents) in respect of the Restricted Stock Units or any prior
restricted stock units or Awards received within a period of 12 months before
the Participant’s termination of Employment for Cause. If a Participant’s
Employment is terminated by any member of the Company Group for Cause, the
provisions in these Terms relating to termination for Cause will apply
notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

 

    Death (while an active employee)   

All outstanding Restricted Stock Units become fully vested and the Participant’s
estate will receive shares of Common Stock as soon as administratively
practicable (but not later than 74 days) thereafter.

 

    Disability (if not eligible for Approved Retirement)   

All outstanding Restricted Stock Units become fully vested and the Participant
will receive shares of Common Stock as soon as administratively practicable (but
not later than 74 days) thereafter.

 

    Involuntary Termination for any other reason (if not eligible for Approved
Retirement)   

If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(2) number of
Restricted Stock Units will vest and the Participant will receive shares of
Common Stock as soon as administratively practicable thereafter (but not later
than 74 days after the date of the termination of Employment). The remainder of
the Restricted Stock Units will be forfeited. If the Participant does not
execute a Release, all Restricted Stock Units will be forfeited on the last date
of Employment.

 

    Change of Control   

All Restricted Stock Units will become vested and the Participant will normally
receive shares of Common Stock; unless the entity that acquires control honors,
assumes, or substitutes new rights for the Restricted Stock Units with
substantially equivalent or better rights, terms, conditions and values as
determined by the Compensation Committee. Alternatively, the Compensation
Committee may, at its sole discretion, provide for payment in cash based on the
Change of Control price.

 

 

  (1) The treatment of a Participant’s Award as set forth in this table may be
subject to certain restrictions set forth in Part A of these Terms, including
the Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

 

  (2) Pro-ration is based on the number of months of active service since the
Grant Date divided by 36.

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   8



--------------------------------------------------------------------------------

PART C: TERMS AND CONDITIONS APPLICABLE TO OPTIONS UNDER THE LONG-TERM INCENTIVE
PROGRAM

 

1. Vesting and exercise

Options will normally vest and become exercisable in equal annual installments
on each of the first three anniversaries of the Grant Date provided the
Participant remains in Employment for the applicable period.

 

2. Exercise of Options

An Option may be exercised by the Participant:

 

(i) paying in cash the Grant Price and any applicable taxes and fees (Cash
Exercise); or

 

(ii) directing the immediate sale of all the shares of Common Stock acquired on
exercise and receiving the cash proceeds, after deduction of the Grant Price and
applicable taxes and fees (Same Day Sale); or

 

(iii) directing the immediate sale of sufficient shares of Common Stock acquired
on exercise necessary to pay the Grant Price and any applicable taxes and fees
and receive the remaining shares of Common Stock (Sell to Cover).

One or more of the exercise methods may not be available (or may be unavailable
during a specified period) if Prudential determines that its availability will
or could violate the terms of any Applicable Laws. An Option cannot be exercised
when the Market Value of a share of Common Stock does not exceed the Grant
Price. Please refer to Schedule 2 for country specific restrictions regarding
the exercise of Options.

 

3. Option term

Once an Option vests, it may be exercised until its Expiration Date unless the
Participant’s Employment ends before the Expiration Date or a Change of Control
occurs.

 

4. Exercise or forfeiture of Options following termination of Employment in
specific circumstances

A Participant’s Options, whether vested or unvested, will automatically be
forfeited and cancelled on the termination of the Participant’s Employment, and
no shares of Common Stock may thereafter be purchased under the Options, except
in the specified circumstances set out in the table below:

 

 

 

Options(1)

 

 

Type of

Termination of

Employment

 

 

 

Vesting Status on Last Date of
Employment

 

 

 

Exercise Period(2)

 

      Voluntary Resignation  

Unvested Options will immediately be forfeited as of the last date of
Employment. Vested but unexercised Options may be exercised after the last date
of Employment, conditional on the Participant executing and submitting a Release
by the date specified by Prudential (and not later revoking the Release). If the
Participant does not execute a Release, all Options will be forfeited as of the
last date of the Participant’s Employment.

 

  Vested Options may be exercised until the earlier of 90 days after the last
date of Employment or the Expiration Date, conditional on the Participant
executing and submitting a Release by the date specified by Prudential (and not
later revoking the Release).       Approved Retirement  

The Options will continue to vest according to the original vesting schedule,
conditioned on the Participant executing and submitting a Release by the date
specified by Prudential (and not later revoking the Release). If a Participant
does not execute a Release, all Options will be forfeited on the last date of
the Participant’s Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

 

  Vested Options may be exercised until the earlier of: (i) the Expiration Date;
or (ii) the date five (5) years after the last date of the Participant’s
Employment, conditional on the Participant executing and submitting a Release by
the date specified by Prudential (and not later revoking the Release).

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   9



--------------------------------------------------------------------------------

 

Options(1)

 

 

Type of

Termination of

Employment

 

 

 

Vesting Status on Last Date of
Employment

 

  

 

Exercise Period(2)

 

      Termination for Cause  

All Options, whether vested or unvested, will immediately be forfeited on the
last date of the Participant’s Employment. The Compensation Committee may
require the Participant to repay any payment, profit, gain or other benefit
(including, but not limited to any dividends or Dividend Equivalents) received
in respect of the exercise of any Options for a period of up to 12 months before
the Participant’s termination of Employment for Cause. If a Participant’s
Employment is terminated by any member of the Company Group for Cause, the
provisions contained in these Terms relating to termination for Cause will apply
notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment terminated for any other reason.

 

   A Participant may not exercise any Options after the last date of Employment,
even if the Options were vested. All outstanding Options are forfeited.      
Death (while an active employee)   Options become fully vested and immediately
exercisable.   

The Participant’s estate may exercise the Options until the third anniversary of
the date of death (or any earlier date the Compensation Committee determines)
or, if the Expiration Date is earlier than that, the later of:

 

• the Expiration Date, or

• the first anniversary of the date of death.

 

      Disability (if not eligible for Approved Retirement)   Options become
fully vested and immediately exercisable.   

Options may be exercised until the earlier of the Expiration Date or three (3)
years (or any shorter period the Compensation Committee determines) after the
Participant’s last date of Employment.

 

      Involuntary Termination for any other reason (if not eligible for Approved
Retirement)  

Options that are vested and unexercised at the date of termination of the
Participant’s Employment will remain exercisable if the Participant executes and
submits a Release by the date specified by Prudential (and does not later revoke
the Release). Unvested Options are immediately forfeited. If a Release is not
executed, all Options will be forfeited as of the last date of the Participant’s
Employment.

 

   Vested Options may be exercised until the earlier of the Expiration Date or
90 days after the Participant’s last date of Employment, conditional on the
Participant executing and submitting a Release by the date specified by
Prudential (and not later revoking the Release).       Change of Control  

Options will become fully vested and immediately exercisable on the date of the
Change of Control; unless the entity that acquires control honors, assumes, or
substitutes new rights for the Options with substantially equivalent or better
rights, terms, conditions and value. Alternatively, the Compensation Committee
may, at its sole discretion, cancel the Options and in exchange provide for
payment in cash based on the Change of Control price.

 

   If the entity that acquires control honors, assumes, or substitutes new
rights for the Options, the Options (or any substituted alternative award) may
be exercised on terms at least as favorable as the Options. If the entity that
acquires control does not honor, assume, or substitute new rights for the
Options, the Compensation Committee may cancel the Options in exchange for
payment in cash.

(1)       The treatment of a Participant’s Award as set forth in this table may
be subject to certain restrictions set forth in Part A of these Terms, including
the Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

(2)       The period stated may not extend beyond the Expiration Date other than
in the case of death as applicable. Options can be exercised on the forfeiture
date or the Expiration Date, as applicable, but only during hours that the New
York Stock Exchange (NYSE) is open for trading. If an Option terminates or
expires on a day that the NYSE is closed, it can be exercised only during the
market hours on or before the last day of NYSE trading before the Option’s
forfeiture date or Expiration Date, as applicable. It is the responsibility of
the Participant to exercise his or her outstanding and vested Options on or
prior to the Option’s forfeiture date or Expiration Date, as applicable.

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   10



--------------------------------------------------------------------------------

PART D: TERMS AND CONDITIONS APPLICABLE TO PERFORMANCE SHARES AND PERFORMANCE
UNITS UNDER THE LONG-TERM PERFORMANCE PROGRAM, A SUB-PROGRAM OF THE LONG-TERM
INCENTIVE PROGRAM

 

1. Performance Cycle

The performance period with respect to Performance Shares and Performance Units
will begin on January 1, 2017 and will end on December 31, 2019 (the Performance
Cycle).

 

2. Settlement of Performance Shares and Performance Units

Subject to the terms and conditions of the Plan and following approval by the
Compensation Committee, any (i) shares of Common Stock to which a Participant is
entitled in respect of Performance Shares; and (ii) amount of cash to which a
Participant is entitled in respect of Performance Units will be delivered or
paid to such Participant as soon as administratively practicable after the PS/PU
Payment Date (but not later than the end of the calendar year in which the PS
Payment Date occurs), less any taxes or other deductions required by Applicable
Laws.

 

3. Performance Goals

A Participant’s Performance Shares and Performance Units are conditioned on
achievement of goals relating to absolute ROE (Absolute ROE) and ROE as compared
to our peer companies (Relative ROE), each with a 50% weighting and as specified
by the Compensation Committee with respect to the Performance Cycle.

ROE is defined, with respect to Prudential and its peer companies, as “operating
return on average equity.” With respect to Prudential’s Absolute ROE
performance, ROE is based on adjusted operating income as is publicly disclosed
in Prudential’s Quarterly Financial Supplement (QFS). Absolute ROE for each
Performance Cycle is defined as the average of the quarterly ROE figures for
such Performance Cycle published in the QFS. Relative ROE, with respect to
Prudential and its peer companies, is defined as the average annual ROE figure
derived from the QFS or other public disclosures of a peer company for each of
the three years of the Performance Cycle, as applicable. ROE for

Prudential and each peer company may be adjusted and/or normalized to exclude
the non-economic effects of foreign currency exchange remeasurements of non-yen
liabilities and assets and for certain other items as determined by Prudential.

The number of shares of Common Stock and the amount of cash that a Participant
may become eligible to receive will be equal to the applicable target number of
Performance Shares and/or Performance Units awarded, adjusted by the applicable
Total ROE Earned Payout Factor (which is determined based on the achievement of
the Absolute ROE and Relative ROE goals over the Performance Cycle). Any
resulting number of shares of Common Stock shall be rounded to the nearest whole
number. The aggregate number of shares of Common Stock and the amount of cash
payable to the Participant will be the “Final Payout Amount,” which will be made
on the PS/PU Payment Date (shortly following the end of the Performance Cycle)
subject to the terms, conditions and restrictions set out in these Terms and in
the Plan, including the requirement that the Participant remain actively
employed with the Company Group as of the PS/PU Payment Date.

The Final Payout Amount will be based on the product of (a) the target number of
Performance Shares and/or Performance Units awarded, multiplied by (b) the Total
ROE Earned Payout Factor. The Compensation Committee will determine, in its sole
discretion, the Final Payout Amount.

The Absolute ROE performance will be based on the average of actual ROE for each
quarter in 2017, 2018 and 2019. The Absolute ROE goals and the respective ROE
Earned Payout Factors are as follows:

 

 

Absolute ROE

 

 

Achieved

Absolute ROE

 

 

ROE Earned

Payout Factor

 

 

9.5% or less

 

 

0.0

 

 

10.5%

 

 

0.75

 

 

12.0%

 

 

1.00

 

 

13.5% or more

 

 

1.25

 

The Relative ROE performance will be determined based on Prudential’s ROE as
compared to median performance of the North

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   11



--------------------------------------------------------------------------------

American Life Insurance Companies selected by the Compensation Committee as
peers. The Relative ROE goals and the respective ROE Earned Payout Factors are
as follows:

 

 

Relative ROE

 

 

Achieved Relative

ROE

 

 

 

ROE Earned

Payout Factor

 

-4.0% or less

 

 

0.0

 

-3.0%

 

 

0.75

 

0.0%

 

 

1.00

 

+3.0% or more

 

 

1.25

 

If Prudential’s ROE performance falls between any two discrete points on the
scale, the corresponding ROE Earned Payout Factor will be interpolated on a
linear basis. The Total ROE Earned Payout Factor will be the average (mean) of
the Absolute ROE Earned Payout Factor and the Relative ROE Earned Payout Factor
(i.e., the sum of the Absolute ROE Earned Payout Factor and the Relative ROE
Earned Payout Factor, divided by two (2)).

For Performance Shares granted in 2017, the group of peer companies to be used
for the Relative ROE performance measures is: (1) AFLAC, Incorporated,
(2) Lincoln National, (3) Manulife Financial Corporation, (4) MetLife, Inc.,
(5) Principal Financial Group and (6) Sun Life Financial Inc. The group may be
changed by the Compensation Committee as it determines, in its sole discretion,
to account for any merger, consolidation, recapitalization or reorganization,
share exchange, division, sale, plan of complete liquidation or dissolution,
other disposition of all or substantially all assets, or similar event occurring
at or with any of the peer companies.

The Compensation Committee may, in its sole discretion, adjust the reported ROE
during the Performance Cycle for items not considered representative of
operations, including merger, acquisition and disposition transactions,
accounting changes, actuarial assumption updates and market unlockings.

The Relative ROE performance will be based on the trailing four quarters ended
September 30 of the applicable years, and performance may be adjusted for
unusual and non-recurring items that are publicly disclosed by Prudential or one
of the other North American life insurers.

 

Notwithstanding the foregoing, the Compensation Committee, in its sole
discretion, may (i) under normal circumstances, adjust the Final Payout Amount
within the standard range of 0% to 125% of the target number of Performance
Shares and Performance Units by up to plus or minus 15% of the amount that would
otherwise be payable to take into account performance factors and other events,
as the Compensation Committee deems desirable, and (ii) in the event of
circumstances deemed to be extraordinary by the Compensation Committee, make
additional adjustments to the Final Payout Amount.

 

4. Vesting or forfeiture of Performance Shares and Performance Units following
termination of Employment in specific circumstances

A Participant’s outstanding Performance Shares and Performance Units will
automatically be forfeited and cancelled on the termination of the Participant’s
Employment and no shares of Common Stock and no amount of cash will thereafter
be issued or paid with respect to the Performance Shares and Performance Units,
respectively, except in the specific circumstances set out in the table on page
13.

 

5. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Section 409A with respect to any
individual who is a “specified employee” within the meaning of Section 409A, on
termination of the Participant’s Employment with any member of the Company
Group, delivery of shares of Common Stock and the payment of cash may not be
made before the date that is six (6) months after the date of such termination
of Employment (or, if earlier, the date of the Participant’s death). In
addition, to the extent necessary to comply with the requirements of
Section 409A, if an Award of Performance Shares or Performance Units is treated
as deferred compensation subject to Section 409A, no distribution will be made
(although vesting will accelerate to the extent otherwise provided above) in
respect of such Award upon the occurrence of a Change of Control unless such
event qualifies as a change in the ownership of a corporation, change in the
effective control of a corporation or a change in the ownership of a substantial
portion of the assets of a corporation within the meaning of Section 409A.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   12



--------------------------------------------------------------------------------

6. Dividend Equivalents

A Participant granted Performance Shares and Performance Units will be eligible
to receive Dividend Equivalents on the lesser of (a) the Final Payout Amount; or
(b) the respective target amount of Performance Shares and Performance Units,
based on any regular cash dividends

declared on Common Stock from the Grant Date until the PS/ PU Payment Date (or
until the date of settlement, if sooner). Any Dividend Equivalents will be paid
in cash as soon as administratively practicable after shares of common stock are
delivered in respect of the corresponding Performance Shares and cash is payable
with respect to the Performance Units. There will be no reinvestment option or
earned interest credits on any Dividend Equivalents.

 

 

 

Performance Shares and Performance Units

 

 

Type of Termination

of Employment

 

  

Vesting Status(1)

 

    Voluntary Resignation   

All outstanding Performance Shares and Performance Units are immediately
forfeited.

 

    Approved Retirement   

If the Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
Final Payout Amount as soon as administratively practicable following the PS/PU
Payment Date (but in all events not later than the end of the calendar year in
which the PS/PU Payment Date occurs). If the Participant does not execute a
Release, all Performance Shares and Performance Units will be forfeited on the
last date of Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

 

    Termination for Cause   

All outstanding Performance Shares and Performance Units are immediately
forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to, any dividends or
Dividend Equivalents) in respect of the Performance Shares and Performance Units
or any prior performance shares or performance units received within a period of
12 months before the Participant’s termination of Employment for Cause. If a
Participant’s Employment is terminated by any member of the Company Group for
Cause, the provisions in these Terms relating to termination for Cause will
apply notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

 

    Death (while an active employee)   

All outstanding Performance Shares and Performance Units become fully vested at
target and the Participant’s estate will receive a corresponding number of
shares of Common Stock and cash as soon as administratively practicable (but not
later than 74 days) thereafter.

 

    Disability (if not eligible for Approved Retirement)   

All outstanding Performance Shares and Performance Units become fully vested at
target and the Participant will receive a corresponding number of shares of
Common Stock and cash as soon as administratively practicable (but not later
than 74 days) thereafter.

 

    Involuntary Termination for any other reason (if not eligible for Approved
Retirement)   

If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(2) target number
of Performance Shares and Performance Units will vest and the Participant will
receive a corresponding number of shares of Common Stock and cash, respectively,
as soon as administratively practicable thereafter (but not later than 74 days
after the date of the termination of Employment). The remainder of the
Performance Shares and Performance Units will be forfeited. If the Participant
does not execute a Release, all Performance Shares and Performance Units will be
forfeited on the last date of Employment.

 

    Change of Control   

Unless the Compensation Committee determines otherwise, Performance Shares and
Performance Units for which 50% of the performance period has elapsed and for
which the Compensation Committee determines that performance is reasonably
capable of being assessed will be converted into Restricted Stock Units based on
performance until the date of the Change of Control. Performance Shares and
Units for which less than 50% of the performance period has elapsed or for which
performance is not reasonably capable of being assessed will be converted into
Restricted Stock Units based on the assumption that the Awards will be earned at
target. All Restricted Stock Units will become vested and any unconverted
Performance Shares and Performance Units will become vested at target and the
Participant will normally receive shares of Common Stock or cash, as applicable;
unless the entity that acquires control honors, assumes, or substitutes new
rights for the Restricted Stock Units or the unconverted Performance Shares and
Performance Units with substantially equivalent or better rights, terms,
conditions and values as determined by the Compensation Committee.
Alternatively, the Compensation Committee may, at its sole discretion, cancel
the Restricted Stock Units or the unconverted Performance Shares and Performance
Units and in exchange provide for payment in cash based on the Change of Control
price.

 

 

  (1) The treatment of a Participant’s Award as set forth in this table may be
subject to certain restrictions set forth in Part A of these Terms, including
the Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

 

  (2) Pro-ration is based on the number of months of active service in the
Performance Cycle divided by 36.

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   13



--------------------------------------------------------------------------------

PART E: TERMS AND CONDITIONS APPLICABLE TO BOOK VALUE UNITS UNDER THE BOOK VALUE
PERFORMANCE PROGRAM, A SUB-PROGRAM OF THE LONG-TERM INCENTIVE PROGRAM

 

1. Book Value Units

Each Participant in the Book Value Performance Program will be granted a number
of Book Value Units.

 

2. Vesting Period

Book Value Units will normally vest in equal annual installments on each of the
first three anniversaries of the Grant Date provided the Participant remains in
Employment for the applicable period.

 

3. Settlement of Book Value Units

Subject to the terms and conditions of the Plan and subject to the Participant’s
continued Employment through the applicable BVU Payment Date, as soon as
administratively practicable after the date any Book Value Units vest (but not
later than the end of the calendar year in which the Book Value Units vest), a
Participant will be paid an amount in cash equal to the product of (a) the
number of Book Value Units that have become vested and (b) the Book Value Per
Share as of the fiscal quarter ended on or immediately before the applicable BVU
Payment Date, less any taxes or other deductions required by Applicable Laws.

 

4. Vesting or forfeiture of Book Value Units following termination of Employment
in specific circumstances

A Participant’s outstanding Book Value Units will automatically be forfeited and
cancelled on the termination of the Participant’s Employment and no amount will
thereafter be payable with respect to the Book Value Units, except in the
specific circumstances set out in the table on page 15.

 

5. Forfeiture

Subject to any clawback, recoupment or forfeiture policy adopted by Prudential
that is applicable to the Participant and notwithstanding any provisions in
these Terms to the contrary, the Compensation Committee may, in its sole

discretion, reduce (but not below zero) the account balance of any Participant
under the Book Value Performance Program if, in the opinion of the Compensation
Committee, the Participant has engaged in conduct, or omitted taking appropriate
action, which is a contributing factor in the material restatement of any annual
Prudential consolidated income statement, as filed with the Securities and
Exchange Commission and as discussed with Prudential’s Audit Committee, with
such restatement being filed primarily to correct an error in the consolidated
income statement. Any determination by the Compensation Committee regarding such
a reduction shall be final, conclusive and binding on all parties.

 

6. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Section 409A with respect to any
individual who is a “specified employee” within the meaning of Section 409A, on
termination of the Participant’s Employment with any member of the Company
Group, payment of any cash amount due may not be made before the date that is
six (6) months after the date of such termination of Employment (or, if earlier,
the date of the Participant’s death). In addition, to the extent necessary to
comply with the requirements of Section 409A, if an Award of Book Value Units is
treated as deferred compensation subject to Section 409A, no distribution will
be made (although vesting will accelerate to the extent otherwise provided
above) in respect of such Award upon the occurrence of a Change of Control
unless such event qualifies as a change in the ownership of a corporation,
change in the effective control of a corporation or a change in the ownership of
a substantial portion of the assets of a corporation within the meaning of
Section 409A.

 

7. No Dividend Equivalents

A Participant granted Book Value Units will not be eligible to receive Dividend
Equivalents on the Book Value Units.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   14



--------------------------------------------------------------------------------

 

Book Value Units

 

 

Type of Termination

of Employment

 

  

 

Vesting Status(1)

 

   

Voluntary Resignation

 

  

All outstanding Book Value Units are immediately forfeited.

 

    Approved Retirement   

If the Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
payment in respect of his or her remaining Book Value Units at the same time and
in the same amounts that would have been payable had the Participant remained in
Employment. If the Participant does not execute a Release, all Book Value Units
will be forfeited on the last date of Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

 

    Termination for Cause   

All outstanding Book Value Units are immediately forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit in respect of the Book Value Units or any prior
Book Value Units or Awards received within a period of 12 months before the
Participant’s termination of Employment for Cause. If a Participant’s Employment
is terminated by any member of the Company Group for Cause, the provisions in
these Terms relating to termination for Cause will apply notwithstanding any
assertion (by the Participant or otherwise) that the Participant’s Employment
was terminated for any other reason.

 

    Death (while an active employee)   

All outstanding Book Value Units become fully vested and the Participant’s
estate will receive a cash payment equal to the product of (I) the number of
such outstanding Book Value Units and (II) the Book Value Per Share as of the
fiscal quarter ended on or immediately before the date of the Participant’s
death. This cash payment will be made as soon as administratively practicable
(but not later than 74 days) after the date of the Participant’s death.

 

    Disability (if not eligible for Approved Retirement)   

All outstanding Book Value Units become fully vested and the Participant will
receive a cash payment equal to the product of (I) the number of such
outstanding Book Value Units and (II) the Book Value Per Share as of the fiscal
quarter ended on or immediately before the Participant’s termination of
Employment. This cash payment will be made as soon as administratively
practicable (but not later than 74 days) after the Participant’s termination of
Employment.

 

    Involuntary Termination for any other reason (if not eligible for Approved
Retirement)   

If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(2) number of
such Participant’s then outstanding Book Value Units will vest and the
Participant will receive a cash payment equal to the product of (I) such
pro-rated number of such outstanding Book Value Units and (II) the Book Value
Per Share as of the fiscal quarter ended on or immediately prior to the
Participant’s termination of Employment. This cash payment will be made as soon
as administratively practicable (but not later than 74 days after the
Participant’s termination of Employment). The remainder of the Participant’s
outstanding Book Value Units will be forfeited. If the Participant does not
execute a Release, all Book Value Units will be forfeited on the last date of
Employment.

 

    Change of Control   

Unless the Compensation Committee determines otherwise, all Book Value Units
will be converted into Restricted Stock Units based on the Book Value Per Share
on the fiscal quarter ended on or immediately prior to the Change of Control.
All Restricted Stock Units and any unconverted Book Value Units will become
vested and the Participant will normally receive a payment in cash based on the
Book Value Per Share on the fiscal quarter ended on or immediately prior to the
Change of Control; unless the entity that acquires control honors, assumes, or
substitutes new rights for the Restricted Stock Units or the unconverted Book
Value Units with substantially equivalent or better rights, terms, conditions
and values as determined by the Compensation Committee.

 

 

  (1) The treatment of a Participant’s Award as set forth in this table may be
subject to certain restrictions set forth in Part A of these Terms, including
the Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

 

  (2) Pro-ration is based on the number of months of active service since the
Grant Date (or, if less, since the last BVU Payment Date) divided by the
remainder of (i) 36 minus (ii) the product of (A) 12 and (B) the number of
anniversaries of the Grant Date that have occurred prior to the date of
termination of Employment.

The Compensation Committee in its sole discretion shall determine the Book Value
Per Share, and any amount of payments thereof.

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   15



--------------------------------------------------------------------------------

SCHEDULE 1 DEFINITIONS

For the purposes of the Terms, the following words and expressions have the
meanings ascribed to them.

Applicable Laws — applicable laws, rules and regulations relating to any Awards
made under the Plan or otherwise relating to the Plan.

Approved Retirement — termination of a Participant’s Employment:

 

(i) on or after the Participant’s normal retirement date or any early retirement
date established under any defined benefit pension plan maintained by a member
of the Company Group in which the Participant participates; or

 

(ii) when the Participant has reached either (A) age 65 or (B) age 55 with a
minimum of 10 years’ service.

Approved Retirement does not apply to any Participant who has an Agent Emeritus
contract with any of Prudential’s insurance affiliates or to a Participant whose
Employment is terminated for Cause, even if, in either case, the Participant is
receiving retirement benefits or is otherwise eligible for retirement or has
satisfied the conditions in (ii) above.

Award —an Option, a Restricted Stock Unit, a Performance Share, a Performance
Unit or a Book Value Unit, or a combination thereof granted under the Plan.

Board — the board of directors of Prudential.

Book Value Per Share — the per-share amount of the equity attributed to
Prudential Financial, Inc., excluding total accumulated other comprehensive
income and the non-economic effects of foreign currency exchange rate
remeasurements of non-yen liabilities and assets, as determined based on
Prudential’s financial statements for the relevant period and as adjusted by
Prudential as it deems appropriate or desirable.

Book Value Unit — an award of Performance Units (as such term is defined in the
Plan), payable

in cash, and valued based on the Book Value Per Share (subject to forfeiture and
transfer restrictions).

BVU Payment Dates — the dates on which the continuing service requirement
applicable to one-third of the Book Value Units are scheduled to expire, as
specified by the Compensation Committee at the Grant Date, which occur on the
first three anniversaries of the Grant Date.

Cause — includes but is not restricted to any of the following (as determined by
the Compensation Committee):

 

(i) dishonesty, fraud or misrepresentation;

 

(ii) inability to obtain or retain appropriate licenses;

 

(iii) violation of any rule or regulation of any regulatory agency or
self-regulatory agency;

 

(iv) violation of any policy or rule of Prudential or any member of the Company
Group;

 

(v) commission of a crime;

 

(vi) breach by a Participant of any covenant or agreement with any member of the
Company Group not to disclose or misuse any information pertaining to, or misuse
any property of, any member of the Company Group; or

 

(vii) any act or omission detrimental to the conduct of the business of any
member of the Company Group.

Change of Control — occurs, in general, when:

 

(i) any person or entity outside of Prudential acquires, directly or indirectly,
twenty-five percent (25%) or more of the combined voting power of Prudential or
of the combined assets of Prudential (and members of the Company Group);

 

(ii) the composition of the Board changes over a 24-month period such that the
Incumbent Directors no longer constitute a majority of the Board; or

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   16



--------------------------------------------------------------------------------

(iii) a Corporate Event completes and immediately following completion the
shareholders of Prudential immediately before the Corporate Event do not hold,
directly or indirectly, in substantially the same relative proportions as
immediately prior to the Change of Control, a majority of the voting power of,
in the case of (a) a merger or consolidation, the surviving or resulting
corporation; (b) a share exchange, the acquiring corporation; or (c) a division
or a sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the relevant Corporate Event, holds
more than twenty-five percent (25%) of the consolidated assets of Prudential
immediately before the Corporate Event.

Code — the United States Internal Revenue Code of 1986, as amended.

Common Stock — a share of Common Stock in Prudential.

Company Group — Prudential and/or its subsidiaries.

Company Group Managers — with respect to any Participant, each of the
individuals who serve as the head of such Participant’s business unit or
corporate function and the head of Human Resources for such business unit or
corporate function, or his or her respective delegates.

Compensation Committee — the Compensation Committee of the Board, which
administers the Plan.

Corporate Event — a merger, consolidation, recapitalization or reorganization,
share exchange, division, sale, plan of complete liquidation or dissolution, or
other disposition of all or substantially all of the assets of Prudential which
has been approved by the shareholders of Prudential.

Disability — means, with respect to any Participant, long-term disability as
defined under the welfare benefit plan maintained by the member of the Company
Group in which the Participant participates and from which the Participant is
receiving a long-term disability benefit. In jurisdictions outside the United
States where long-term disability is covered by a mandatory or universal program
sponsored by the government or an industrial association, receipt of long-term
disability benefit from such a program is

considered to have met the disability definition of the Plan.

Dividend Equivalents — an amount paid in lieu of dividends declared on Common
Stock during a period that an applicable Award is outstanding.

Employment — means employment with any member of the Company Group.

Exercise Date — the date on which an Option is validly exercised.

Expiration Date — the tenth anniversary of the Grant Date and the last date on
which an Option can be exercised, unless the Participant’s Employment ends
before the Expiration Date or a Change of Control occurs.

Grant Date — with respect to an Award, the date on which it is granted under the
Plan.

Grant Price — the price set at the Grant Date at which a share of Common Stock
can be acquired on exercise of an Option.

Incumbent Directors — with respect to any period of time specified under the
Plan for the purposes of determining a Change of Control, the persons who were
members of the Board at the beginning of the period, as well as any director
elected to the Board or nominated for election to the Board by a majority of the
Incumbent Directors.

Market Value — means, on any date, the price at which shares of Common Stock
were last traded on that date on the New York Stock Exchange or, if there are no
transactions on that date, the closing price on the immediately preceding date
on which there was a transaction. For the purposes of determining the taxable
income from Awards, it should be noted that in some countries there are specific
rules that set out how Market Value is determined. Where applicable, any
particular rules should be noted in the country specific Q&A’s.

Option — a conditional right (which is subject to forfeiture and transfer
restrictions) granted under the Plan to purchase one share of Common Stock in
the future at a set price within a set time period specified by the Compensation
Committee at the Grant Date.

Participant — any employee of a member of the Company Group who holds an
outstanding Award granted under the Plan.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   17



--------------------------------------------------------------------------------

Performance Share — a right (which is subject to forfeiture and transfer
restrictions) to receive a share of Common Stock, conditioned and subject to
adjustment upon the achievement of specified performance goals during the
applicable performance period, and further subject to satisfaction of the
applicable continued service requirements.

Performance Unit — a right (which is subject to forfeiture and transfer
restrictions) to receive cash valued by reference to a share of Common Stock,
conditioned and subject to adjustment upon the achievement of specified
performance goals during the applicable performance period, and further subject
to satisfaction of the applicable continued service requirements.

Plan — the Prudential Financial, Inc. 2016 Omnibus Incentive Plan, a stock-based
compensation plan adopted by the Board and ratified by the shareholders of
Prudential in May 2016.

Prudential — Prudential Financial, Inc., a New Jersey corporation, and any
successor to Prudential Financial, Inc.

PS/PU Payment Date — the date on which the continuing service requirement
applicable to a Performance Share or a Performance Unit is scheduled to lapse,
regardless of the lapse of such conditions as of any Employment termination, as
specified by the Compensation Committee at the Grant Date, which is in the month
of February

immediately following the end of the applicable Performance Cycle.

Release — a separation agreement, general release and/or waiver in a form and
with terms and conditions (including but not limited to, non-solicitation of
employees and business of any member of the Company Group) satisfactory to
Prudential.

Restricted Stock Unit — a conditional right (which is subject to forfeiture and
transfer restrictions) granted under the Plan to receive one share of Common
Stock at the end of a period of time specified by the Compensation Committee at
the Grant Date.

RSU Payment Date — the date on which the continuing service requirement
applicable to a Restricted Stock Unit is scheduled to lapse, as specified by the
Compensation Committee at the Grant Date, which is the third anniversary of the
Grant Date.

Section 409A — Section 409A of the Code, including any regulations issued under
Section 409A.

Vest — when an Option can be exercised, or a Participant is entitled to receive
(i) shares of Common Stock under a Restricted Stock Unit, (ii) shares of Common
Stock under a Performance Share, (iii) cash under a Performance Unit, or
(iv) cash under a Book Value Unit, as appropriate, and “Vested” and “Vesting”
will be construed accordingly.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   18



--------------------------------------------------------------------------------

SCHEDULE 2 COUNTRY SPECIFIC VARIATIONS

NOTICE PERIOD

The Notice Period requirement in Section 6(e) of Part A of this document applies
only to Participants who are employed in the United States.

DATA PROTECTION (Applicable to all countries other than the United States)

A Participant agrees by accepting an Award to permit Prudential to process
personal data and sensitive personal data about the Participant in connection
with the Plan. Such data includes, but is not limited to, the information
provided in the Participant’s grant documents and any changes thereto, other
appropriate personal and financial data, and information about the Participant’s
participation in the Plan and shares granted under the Plan from time to time
(collectively, Personal Data). A Participant consents to Prudential processing
and transferring any Personal Data outside the country in which the Participant
works or is employed to the United States and any other third countries. The
legal persons for whom Personal Data is intended include Prudential and any
member of the Company Group, any plan administrator selected by Prudential from
time to time, and any other person or entity that Prudential involves in the
administration of the Plan. Prudential will take all reasonable measures to keep
Personal Data, confidential and accurate. A Participant can access and correct
their Personal Data by contacting their human resources representative. A
Participant understands and agrees that the transfer of information is important
to the administration of the Plan and failure to consent to the transmission of
that information may limit their ability to participate in the Plan.

THE EUROPEAN UNION

The provisions in these Terms relating to the impact of the termination of a
Participant’s Employment due to retirement will not apply to Participants in the
European Union due to the Applicable Laws relating to age discrimination.

JAPAN

The following term will also apply:

If a Participant is an executive officer subject to the reporting requirements
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended
(Executive Officers), or has otherwise been identified as a senior officer
subject to the Share Ownership Guidelines as amended by the Board from time to
time (Guidelines), then the Participant agrees to retain ownership of 50% of the
net shares of Common Stock (after payment of the Grant Price, if any, and
applicable fees and taxes) acquired on exercise of an Option or the vesting of
an Award until the first anniversary of the acquisition of that Common Stock.
For senior officers who are not Executive Officers: these guidelines will cease
to apply once the Participant has satisfied the Guidelines or, if earlier, upon
termination of the senior officer’s Employment. Once the Participant has
satisfied this holding period, the Participant may dispense of any shares of
Common Stock held in excess of the Guidelines, subject to the Personal
Securities Trading Policy, including the “Reporting Responsibilities and
Procedures for Section 16 Officers and Directors and Control Persons of
Prudential” as then in effect.

UNITED KINGDOM

Restricted Stock Units, Options and Performance Shares — section 431(1) election

A Participant is required to enter into with his or her employer a legally
enforceable joint election, approved by HMRC under section 431(1) of the Income
Tax (Earnings and Pensions) Act 2003 (the Election), within thirty (30) days of
the first grant of Awards of Restricted Stock Units, Options or Performance
Shares (or at such other time as required by his or her employer but so that the
joint election is legally enforceable and valid). The Election dis-applies, for
the purpose of UK income tax only, all of the restrictions attaching to the
restricted stock the Participant acquires on the vesting of Restricted Stock
Units or Performance Shares or on the exercise of Options granted to the
Participant at any time after the election is made, with the restrictions
continuing to apply in all other respects and for all other purposes.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   19



--------------------------------------------------------------------------------

Tax-Advantaged Stock Options

The Options will be subject to the Terms (as modified below) and the terms and
conditions set out in the Prudential Financial, Inc. 2007 HMRC Approved Sub-Plan
to the Prudential Financial, Inc. 2016 Omnibus Incentive Plan (the Sub-Plan).
Section 2 of Part C will not apply to Participants granted tax-advantaged
options in the UK, but the following will apply:

“The method of exercise of your Options under the Sub-Plan is a cash exercise,
which lets you receive stock, after paying the Grant Price, applicable taxes and
fees, in cash. Any other method will result in an exercise that will not be
considered tax-advantaged under the Sub-Plan.”

Section 6 and the final paragraph of Section 13 of Part A will not apply to
participants in the United Kingdom.

In addition, the provisions in these Terms relating to the impact of the
termination of a Participant’s Employment due to retirement will not apply to
Participants in the United Kingdom due to the Applicable Laws relating to age
discrimination.

UNITED STATES

Options — for executives subject to the reporting requirements under
Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended, Section 2
of Part C will not apply to executives but the following will apply.

“An Option may be exercised by the Participant:

 

  (i) paying in cash the Grant Price and any applicable taxes and fees (Cash
Exercise); or

 

  (ii) directing the immediate sale of sufficient shares of Common Stock
acquired on exercise necessary to pay the Grant Price and any applicable taxes
and fees and receive the remaining shares of Common Stock (Sell to Cover).”

The following term will also apply:

If a Participant is an executive officer subject to the reporting requirements
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended
(Executive Officers), or has otherwise been identified as a senior officer
subject to the Share

Ownership Guidelines as amended by the Board from time to time (Guidelines),
then the Participant agrees to retain ownership of 50% of the net shares of
Common Stock (after payment of the Grant Price, if any, and applicable fees and
taxes) acquired on exercise of an Option or the vesting of an Award until the
first anniversary of the acquisition of that Common Stock. For senior officers
who are not Executive Officers, these guidelines will cease to apply once the
Participant has satisfied the Guidelines or, if earlier, upon termination of the
senior officer’s Employment. Once the Participant has satisfied this holding
period, the Participant may dispense of any shares of Common Stock held in
excess of the Guidelines, subject to the Personal Securities Trading Policy,
including the “Reporting Responsibilities and Procedures for Section 16 Officers
and Directors and Control Persons of Prudential” as then in effect.

All Restricted Stock Units, Book Value Units, Performance Shares or Performance
Units granted under the 2017 Long-Term Incentive Program to a Participant who is
a “covered employee” under Code Section 162(m) are subject to an additional
performance condition and an additional limitation. The additional performance
condition is that Adjusted Operating Income (as defined in the Plan) must be
positive in at least one fiscal year during which the Award is outstanding for
at least 276 days of that year, and the additional limitation is that the amount
payable to such a Participant for those Awards in any year may not exceed
four-tenths of one percent (0.4%) of the highest amount of Adjusted Operating
Income for any of the three fiscal years ended prior to the year payment on
those Awards is due. Notwithstanding any provision in these Terms to the
contrary, if a Participant is a “covered employee” within the meaning of Code
Section 162(m), (1) any pro-rated payment the Participant would otherwise be
entitled to receive under and subject to the otherwise applicable conditions set
forth herein in connection with (i) an Approved Retirement or (ii) an
Involuntary Termination other than for Cause, Approved Retirement, Death or
Disability, will nonetheless be subject to the satisfaction of the condition set
forth in the immediately preceding sentence, and, in addition, payment in
respect of any Award on account of any Involuntary Termination described in
subclause (ii) will not be made until after the close of the calendar year in
which such Involuntary Termination of Employment occurs (but not later than
March 15 of

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   20



--------------------------------------------------------------------------------

such subsequent calendar year), and (2) if such Participant is granted
Restricted Stock Units, any Dividend Equivalents credited on the Restricted
Stock Units based on any regular cash dividends declared on Common Stock from
the Grant Date until the RSU Payment Date (or until the date of forfeiture, as
applicable, if sooner) will become vested at the same time and subject to the
same conditions as apply to the underlying Restricted Stock Units and will be
payable in cash as soon as administratively practicable after shares of Common
Stock are delivered in respect of the corresponding vested Restricted Stock
Units.

Notwithstanding anything to the contrary in these Terms and in compliance with
the Defend Trade Secrets Act of 2016 (the DTSA) (codified at 18 U.S.C. § 1833),
an individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that is made
(a) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (b) solely for the purpose of
reporting or investigating a suspected violation of law. An individual shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (a) files any document containing the trade secret
under seal; and (b) does

not disclose the trade secret, except pursuant to court order.

California Employees: Section 6(b) of these Terms will not apply to a
Participant during the time period a Participant works in California, except to
the extent Section 6(b)(i) prevents the Participant from soliciting, either
directly or indirectly, any employee of the Company Group (other than the
Participant’s administrative assistant) to terminate his or her relationship
with the Company Group, for Participant’s own benefit or for the benefit of any
other person or entity, which shall remain in full force and effect. Likewise,
Section 6(e) of these Terms shall not apply to a Participant during the time
period the Participant works in California, to the extent it is not permitted by
California law. Further, notwithstanding any provision in Section 6(e) to the
contrary, during the time period a Participant works in California, the Company
Group or Company Group Managers shall not pursue, and a Participant who works in
California shall not consent to, the issuance of an injunction or a temporary
restraining order under Section 6(e). Notwithstanding the foregoing, during the
time period a Participant works outside of California, Sections 6(b) and (e) of
these Terms shall apply.

The immediately preceding paragraph shall also apply to the Terms and Conditions
applicable to all prior Awards granted under the Plan and provisions therein
comparable to Section 6(b) to the extent that such provision prohibits
post-termination hiring of an employee of the Company Group or post-Employment
competition with the Company Group.

 

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   21



--------------------------------------------------------------------------------

SCHEDULE 3

NOTICE PERIODS

The Notice Period required to be provided by a Participant who is employed in
the U.S. under Section 6(e) of Part A of this document(1) is determined by their
business unit/corporate function and position as of the date that they provide
the written notice of the resignation of their Employment, as follows:

 

 

Business Unit/

Corporate Center

 

  

 

Participants with the Following Grade

Level or Equivalent Designation Levels(2)

 

 

 

Notice

Period(5)

 

      PGIM/International Insurance    Grades 07P(3), 07A; Levels 540, 550,
790(4)   60 days       PGIM/International Insurance    Grades 03P-06P; Levels
560, 56A, 790-MD, AMS   90 days       All others    Grade 06P; Level 560   30
days      

All others

 

  

Grades 01P-05P; Level 56A

 

 

60 days

 

 

(1) The notice period requirement in Section 6(e) of Part A of this document
applies only to Participants who are employed in the U.S.

 

(2) The equivalent designation levels provided is not an exhaustive list. Other
equivalent grade levels may be subject to the Notice Period required under
Section 6(e) of Part A of this document. The equivalent designation levels may
be subject to change at the discretion of the Company Group or the Company Group
Managers, as applicable.

 

(3) Grade 07P other than Director title.

 

(4) Level 790 other than Managing Director (MD) title.

 

(5) The Notice Period commences as of the date written notice is received by the
Participant’s manager.

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   22



--------------------------------------------------------------------------------

SCHEDULE 4

FORM FOR DECLINING AN AWARD

If you wish to decline the grant of the Restricted Stock Units, the Options, the
Performance Shares, the Performance Units, or the Book Value Units, as
applicable, granted to you pursuant to the 2017 Long-Term Incentive Program
under the Prudential Financial, Inc. 2016 Omnibus Incentive Plan, you should
complete and return this form by facsimile on or before the date three weeks
after the Grant Date to Stock Plan Administration at (973) 367-8251 or by
certified mail with return receipt, postmarked on or before the date three weeks
after the Grant Date to Stock Plan Administration, 751 Broad Street, 18th Floor,
Newark, New Jersey 07102. Please note that if you decline the grant of an Award,
that Award (including, but not limited to, any rights, payments, interests or
benefits you have or may have under, related to or associated with, that Award)
will be cancelled and terminated immediately.

I,……………………………………………………………………………………………………, hereby decline the grant of:

 

           

Check as

appropriate

 

     

(i)

 

  

all of the Restricted Stock Units;

 

  

☐

 

     

(ii)

 

  

all of the Options;

 

  

☐

 

     

(iii)

 

  

all of the Performance Shares;

 

  

☐

 

     

(iv)

 

  

all of the Performance Units; and/or

 

  

☐

 

     

(v)

 

  

all of the Book Value Units

 

  

☐

 

granted to me in 2017 under the terms of the Prudential Financial, Inc. 2016
Omnibus Incentive Plan.

 

Signed  

 

   Dated  

 

  

EMPL-D6037

EE GR. 1-4 Non-FL

 

Terms and Conditions of the 2017 Long-Term Incentive Program for Senior
Executives   23